Case: 17-20274      Document: 00514343240         Page: 1    Date Filed: 02/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-20274
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 9, 2018
                                                                           Lyle W. Cayce
RAINER ERIC NIKOLAUS FALKENHORST,                                               Clerk


                                                 Plaintiff-Appellant

v.

HARRIS COUNTY CHILDREN'S PROTECTIVE SERVICES, Mr. George D.
Ford (Attorney); PATRICK S. SHELTON, Ex Judge; GREG ABOTT, Governor;
JEAN SPAILDING HUGHES, Judge,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:17-CV-242


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Rainer Eric Nikolaus Falkenhorst, Texas prisoner # 01938554, appeals
the district court’s dismissal of his 42 U.S.C. § 1983 claims pursuant to 28
U.S.C. § 1915A(b). Falkenhorst further moves for the appointment of counsel,
for oral argument, and for leave to file a supplemental brief to present evidence
in support of government intervention under 28 U.S.C. § 2403.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 17-20274       Document: 00514343240         Page: 2    Date Filed: 02/09/2018


                                      No. 17-20274

       Falkenhorst sued Harris County Children’s Protective Services and its
director George D. Ford, Jr.; Texas Governor Greg Abbott; and eight judges
who participated in a 2006 state court case regarding the termination of
Falkenhorst’s parental rights over his child, claiming that the defendants
conspired to deprive him of the custody of his child; deprived him of due
process, a fair trial, and counsel; defamed and defrauded him; and breached
their fiduciary duties. Falkenhorst sought a retrial of the case in state court,
full custody of his child, and monetary damages for court error during the
original state proceedings.
       On appeal, Falkenhorst challenges only the conclusion that the Rooker-
Feldman 1 doctrine deprived the district court of subject-matter jurisdiction
over his federal claims. Our review is de novo. See Brunson v. Nichols, 875
F.3d 275, 277 (5th Cir. 2017).
       The Rooker-Feldman doctrine applies to “cases brought by state-court
losers complaining of injuries caused by state-court judgments rendered before
the district court proceedings commenced and inviting district court review
and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 284 (2005). Because Falkenhorst’s § 1983 suit sought to
overturn the state-court judgment, the district court lacked subject-matter
jurisdiction over the § 1983 claims pursuant to the Rooker-Feldman doctrine.
See id. at 283-84, 291-92; see also Bibbs v. Harris, 578 F. App’x 448, 449 (5th
Cir. 2014). 2




       1See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman,
460 U.S. 462 (1983).

       2Although an unpublished opinion issued after January 1, 1996 is not controlling
authority, it may be considered as persuasive authority. See Ballard v. Burton, 444 F.3d 391,
401 & n.7 (5th Cir. 2006); 5TH CIR. R. 47.5.4.


                                             2
   Case: 17-20274   Document: 00514343240   Page: 3   Date Filed: 02/09/2018


                             No. 17-20274

    AFFIRMED; MOTIONS FOR APPOINTMENT OF COUNSEL, ORAL
ARGUMENT, and INTERVENTION DENIED.




                                   3